15-01295-mg         Doc 83        Filed 09/08/20 Entered 09/08/20 08:28:44                Main Document
                                               Pg 1 of 32



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

     In re:                                                FOR PUBLICATION

     SHELDON BERT LEARY,                                   Case No. 15-11583 (MG)

                               Debtor.                     Chapter 7



     SHELDON BERT LEARY,
                                                           Adv. Proc. No. 15-01295 (MG)
                               Plaintiff,

                          v.

     GREAT LAKES EDUCATIONAL LOAN
     SERVICES and U.S. DEPARTMENT OF
     EDUCATION

                               Defendants.1


    MEMORANDUM OPINION AND ORDER IMPOSING CIVIL CONTEMPT SANCTIONS ON
              GREAT LAKES EDUCATIONAL LOAN SERVICES
                      IN THE AMOUNT OF $378,629.62

A P P E A R A N C E S:

SHELDON B. LEARY
Pro se

AUDREY STRAUSS
Acting United States Attorney
Southern District of New York
Attorney for U.S. Department of Education
86 Chambers Street, 3rd Floor
New York, NY 10007
By:    Joshua E. Kahane, Esq.


1
        The caption has been amended to remove defendants Discover Student Loans, EDSI, Navient Educational
Credit Management Corp., and Wells Fargo Educational Financial Services, against whom the action is no longer
pending, and to add the U.S. Department of Education, which was added as a defendant in an amended complaint.
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44           Main Document
                                          Pg 2 of 32



THE SENIAWSKI LAW FIRM PPLC
Attorneys for Great Lakes Educational Loan Services
1460 Broadway, FL 4
New York, NY 10036
By:    Barbara L. Seniawski, Esq.

MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

       Too often student loan borrowers face nearly insurmountable hurdles in their efforts to

pay back student loan debt. Borrowers’ challenges stem, in part, from predatory tactics used by

some loan servicers to collect on student loan debt and from the borrowers’ lack of resources to

prevent such abuse, particularly when the borrower does not have an attorney. The actions—or,

more appropriately, inaction—of Great Lakes Educational Loan Services (“Great Lakes”), a

named defendant in this adversary proceeding over the last five years, evidences just such abuse.

As explained below, Great Lakes’ behavior—failing to respond to the complaint, ignoring

multiple orders entered by the Court ordering Great Lakes to appear at hearings, and failing to

pay $123,625.52 in sanctions ordered by this Court on April 29, 2020—was, at a minimum,

grossly negligent, but really much worse. The debtor-plaintiff, Sheldon Leary, the obligor on

seven student loans that were serviced by Great Lakes on behalf of the U.S. Department of

Education (“DOE”) was directly and seriously harmed by Great Lakes’ conduct. Until a hearing

before this Court on August 31, 2020, DOE was demanding that Mr. Leary pay DOE a total of

$416,877.56, for unpaid principal, accrued interest and collection costs. During the August 31,

2020 hearing, DOE’s counsel said that DOE is now only seeking $354,629.62, having agreed to

forego collection costs.

       Over five years ago, Mr. Leary, acting pro se, filed a Chapter 7 bankruptcy case; he also

filed an adversary complaint, again acting pro se, seeking to discharge substantial student loan




                                                2
15-01295-mg          Doc 83      Filed 09/08/20 Entered 09/08/20 08:28:44                     Main Document
                                              Pg 3 of 32



debt obtained from DOE and other student loan lenders.2 Under five master promissory notes

with the DOE, Mr. Leary borrowed nearly three hundred thousand dollars to pay for his three

children’s college tuitions. Mr. Leary’s adversary proceeding named multiple defendants,

including Great Lakes. Mr. Leary believed that Great Lakes, the DOE’s loan servicer from

whom he always received billing statements and other communications concerning the DOE

loans, was the proper party to be named as a defendant in order to discharge the DOE student

loans.3 Therefore, Mr. Leary served the summons and complaint on Great Lakes. While it has

taken nearly five years, Great Lakes and DOE both now concede that Mr. Leary properly served

the complaint on Great Lakes in September 2015, and Great Lakes promptly forwarded a copy of

the complaint to DOE in early October 2015. Great Lakes did not respond to the summons and

complaint. When it received the complaint from Great Lakes, DOE forwarded the complaint to

the U.S. Attorney’s Office for the Southern District of New York, which concluded that since

DOE was not a named defendant in the complaint, DOE did not need to respond to the

complaint.

        The Court’s docket in this adversary proceeding shows that over the next five years

multiple notices and orders in connection with the default judgment Mr. Leary obtained against

Great Lakes in March 2016 discharging the student loan debt were simply ignored by Great

Lakes. Four years after the default judgment was entered, Mr. Leary filed a motion for

contempt, seeking to enforce the discharge injunction against the DOE and Great Lakes after the



2
        After the adversary proceeding was filed, Mr. Leary entered into settlements with the other lenders. The
Court approved the settlements. After the adversary complaint was recently amended to add DOE as a defendant,
only Great Lakes and DOE remain as defendants in this adversary proceeding.
3
          A review of the Master Promissory Notes signed by Mr. Leary shows multiple places in which Mr. Leary
was directed to contact the loan servicer—in this case, Great Lakes—with respect to issues concerning many
matters, including requests to defer payments under the loans. It is not surprising that Mr. Leary concluded that
Great Lakes was the proper party to name as a defendant in seeking relief to discharge that debt.

                                                         3
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                          Pg 4 of 32



DOE threatened to garnish Mr. Leary’s wages for defaulting on the previously discharged debt.

The Court reopened the case and entered several orders requiring Great Lakes, a named

defendant in this case, to respond to the motion for contempt and appear at several case

management conferences so that the Court could adjudicate the issues raised by the DOE’s

actions to collect the student loan debt from Mr. Leary. After repeated unsuccessful attempts to

get Great Lakes to respond to this Court’s scheduling orders, the Court entered an order to show

cause why sanctions should not be imposed on Great Lakes. Great Lakes ignored that order as

well, so the Court entered an order imposing sanctions on Great Lakes in the amount of

$123,625.52 (explained below) payable to the Clerk of the Court within 14 days from the April

29, 2020 date of the order. Great Lakes’ counsel acknowledges that Great Lakes was served

with all of these orders, but it ignored the sanctions order as well. That blatant disregard of the

Court’s orders necessitated a second order to show cause why additional sanctions should not be

imposed. The second order to show cause scheduled a hearing for August 31, 2020.

       During the August 31, 2020 hearing on the second order to show cause to hold Great

Lakes in contempt and impose sanctions, Great Lakes’ counsel, who finally filed a notice of

appearance in this adversary proceeding on August 13, 2020, admitted that Great Lakes had in

fact been served with multiple orders, all of which Great Lakes ignored until counsel filed a

response on August 24, 2020 to the Second Order to Show Cause (as defined below). The notice

of appearance of Great Lakes’ counsel only came about because DOE’s counsel (the Office of

the United States Attorney for the Southern District of New York) called Great Lakes and

advised it of the scheduled hearing on the Second Order to Show Cause. Against this backdrop,

Great Lakes unbelievably argues that its inaction over the last five years resulted from an

“unintentional procedural error.”



                                                  4
15-01295-mg          Doc 83       Filed 09/08/20 Entered 09/08/20 08:28:44                      Main Document
                                               Pg 5 of 32



         The Court finds this cavalier excuse wholly unsatisfactory. Great Lakes’ indifference to

this proceeding—in which it has been a named defendant since September 2015—seriously

prejudiced Mr. Leary. To obtain a discharge of these student loan debts, Mr. Leary would have

been required to show that, as of September 2015 when the complaint was filed, that his student

loan debt would impose an “undue burden” on him under 11 U.S.C. § 523(a)(8). That is a

difficult feat at any time, but nearly impossible now so many years later. Great Lakes’ conduct

highlights the exploitative tactics perpetrated by Great Lakes, seemingly with DOE’s

knowledge.4 For the reasons explained below, the Court, therefore, orders Great Lakes to pay

sanctions in the amount of $354,629.62 to DOE, in full satisfaction of the amount DOE contends

it is owed by Mr. Leary. To be clear, the sanctions of $354,629.62 payable to DOE is in lieu of

the sanctions of $123,625.52 that Great Lakes was previously ordered to pay to the Clerk of the

Court. Additionally, however, the Court orders Great Lakes to pay $24,000 to Mr. Leary for the

harm he suffered over the last five years as a result of negative credit ratings, aggravation, loss of

sleep and worry, harassment, pain and suffering, in addition to contributing marital strain.

(“Motion for Contempt,” ECF Doc. # 38 at 5; “Second Motion to Amend,” ECF Doc. # 74 at 5.)

Finally, upon receiving payment from Great Lakes, DOE is required to report to all credit

reporting agencies that all of Mr. Leary’s student loan debt has been paid in full.


4
          Not only did Great Lakes send DOE a copy of the adversary complaint in October 2015, but servicing
histories provided by Great Lakes under seal on September 3, 2020 show that Great Lakes sent DOE copies of
fourteen other pleadings in connection with Mr. Leary’s adversary proceeding even though Great Lakes never
appeared and defended the action. DOE’s counsel stated at the August 31, 2020 hearing that DOE did not inform
him that Great Lakes sent DOE copies of other orders and pleadings after the summons and complaint was sent to
DOE in October 2015. However, on September 4, 2020, DOE’s counsel emailed a letter and records to the Court
acknowledging for the first time that Great Lakes sent DOE numerous pleadings and emails after receiving the
original complaint from Great Lakes. Because the Court resolves the Second Order to Show Cause by requiring
Great Lakes to pay DOE as a sanction the full amount DOE claims is owed by Mr. Leary, it is unnecessary to
resolve whether there is a basis separately to impose sanctions on DOE. The Court finds DOE’s knowing
indifference to Mr. Leary’s plight, because of five years of misconduct by DOE’s loan servicer, to be highly
questionable. Even if DOE was not required to file pleadings in this case until it was named as defendant, it could
have required Great Lakes to appear and argue that the relief requested in the complaint could only be granted if
DOE was a defendant.

                                                          5
15-01295-mg       Doc 83    Filed 09/08/20 Entered 09/08/20 08:28:44           Main Document
                                         Pg 6 of 32



                                    I.   BACKGROUND

       A.      Mr. Leary’s Complaint, the Summons and the Great Lakes’ Default
               Judgment

       On June 17, 2015, Mr. Leary filed a petition for relief under chapter 7 of the Bankruptcy

Code. (Main Case, Case No. 15-11583-mg, ECF Doc. # 1.) In his Schedule F, “Creditors

Holding Unsecured Nonpriority claims,” Mr. Leary listed an unsecured claim owed to Great

Lakes in the amount of $259,741. (Main Case, ECF Doc. # 11.) On August 28, 2015, Mr. Leary

filed an adversary complaint against Discover Student Loans, EDSI, Great Lakes, Navient, and

Wells Fargo Educational Financial Services (“Wells Fargo,” and collectively, the “Defendants”),

seeking a discharge of his student loan debt pursuant to section 523(a)(8) of the Bankruptcy

Code because “undue hardship” would result if Mr. Leary had to repay the debt. (“Complaint,”

ECF Doc. # 1.) The Complaint alleged that Mr. Leary owed a debt to Great Lakes in the amount

of $259,741. (Complaint at 7.) Mr. Leary did not reference any debt owed to the DOE or name

the DOE as a defendant.

       On September 2, 2015, this Court issued a Summons and Notice of Pretrial Conference in

Adversary Proceeding. (“Summons,” ECF Doc. # 2.) The Summons required Great Lakes (and

the other Defendants) to submit a motion or answer to the Complaint within 30 days after the

Summons was issued. (See id.) The Summons also scheduled a case management conference

for October 14, 2015 at 10:00 a.m. (See id.) Mr. Leary’s affidavit of service demonstrates he

served Great Lakes with the Summons and Complaint on September 23, 2015 at P.O. Box 3059,

Milwaukee, WI 53201- 3059, but Great Lakes did not file any response to the Complaint.

(“Affidavit of Service,” ECF Doc. # 54 at 11.) Defendants Wells Fargo, Navient, and

Educational Credit Management Corporation (“ECMC”) filed answers to Mr. Leary’s

Complaint. (ECF Doc. ## 3–5.) ECMC subsequently filed an amended answer. (ECF Doc. #

                                                6
15-01295-mg       Doc 83    Filed 09/08/20 Entered 09/08/20 08:28:44            Main Document
                                         Pg 7 of 32



7.) Mr. Leary and Defendants Navient, Wells Fargo, and ECMC reached settlements, approved

by the Court, to resolve their disputes. (ECF Doc. ## 28–30, 36.)

       At the August 31, 2020 hearing, counsel to Great Lakes disclosed that Great Lakes kept

servicing records reflecting that Great Lakes received the Summons and Complaint in September

2015 and subsequently forwarded it to the DOE in October 2015. The Court ordered counsel to

Great Lakes and DOE to provide the Court with Mr. Leary’s servicing histories under seal so

that the Court could ascertain other filings DOE had notice of in this case. On September 3,

2020, Great Lakes’ counsel emailed records to the Court, Mr. Leary and DOE’s counsel copies

of Mr. Leary’s servicing histories, reflecting notes about Great Lakes’ servicing of Mr. Leary’s

accounts. The servicing records reveal that Great Lakes forwarded to the DOE a total of fifteen

pleadings in connection with Mr. Leary’s case. On September 4, 2020, DOE’s counsel emailed a

letter and records to the Court, Mr. Leary and Great Lakes’ counsel, acknowledging that DOE

received from Great Lakes numerous pleadings and emails after receiving the original complaint

from Great Lakes. (See supra n.4.)

       On January 7, 2016, the Clerk of the Court entered a certificate of default against

Discover Student Loans and Great Lakes. (ECF Doc. # 15.) On January 9, 2016, Great Lakes

was served with the certificate of default by mail. (ECF Doc. # 16.) Great Lakes’ servicing

records show that Great Lakes received the certificate of default on January 15, 2016 and

forwarded it to the DOE on that same day. On February 4, 2016, Great Lakes also received

notice of a case management conference, which it also forwarded to the DOE. On February 8,

2016, Mr. Leary filed two motions for default judgments against Great Lakes and Discover

Student Loans. (“Default Judgment Motions,” ECF Doc. ## 22–23.) On February 8, 2016, Mr.

Leary served Great Lakes with the Default Judgment Motions by certified mail. (Id.) Great



                                                7
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44            Main Document
                                          Pg 8 of 32



Lakes’ servicing records show that Great Lakes received the Default Judgment Motions on

February 22, 2016 and subsequently forwarded them to the DOE. On March 2, 2016, the Court

granted Mr. Leary’s Default Judgment Motions. (ECF Doc. ## 26–27.) The March 2, 2016

Judgment by Default Order against Great Lakes provides that “[t]he Plaintiff is discharged from

the student loan debt held by Great Lakes.” (“Great Lakes Judgment by Default,” ECF Doc. #

26.) On March 10, 2016, it appears that the Great Lakes Judgment by Default was forwarded to

the DOE. On April 15, 2016, May 31, 2016 August 1, 2016 and September 26, 2016, Great

Lakes’ servicing records show that Great Lakes monitored Mr. Leary’s adversary proceeding to

ascertain whether the bankruptcy case was still open. Four line items in the servicing notes state:

“Per Pacer, Bankruptcy Case Is Still Open.”

       On November 28, 2016, Mr. Leary filed a Motion to Dismiss the Adversary Complaint

and for an Order of Discharge. (“Motion to Dismiss,” ECF Doc. # 33.) In response to this

motion, on December 14, 2016, the Court entered a scheduling order that set a hearing on Mr.

Leary’s Motion to Dismiss for January 11, 2017, and required that “[D]efendants in the

Adversary Proceeding shall file any response to the motion on or before 5:00 PM, on January 4,

2017.” (ECF Doc. # 34.) The Court served Great Lakes with the scheduling order. (ECF Doc. #

35.) Great Lakes’ servicing records show that Great Lakes received a copy of the order on

January 5, 2017. When the Defendants, including Great Lakes, did not respond to the

Scheduling Order by the response deadline on January 4, 2017, the Court dismissed the

adversary proceeding, discharged Mr. Leary’s debts and closed the adversary proceeding on

January 5, 2017. Great Lakes’ failure to respond to the scheduling order was just one more,

among many, failures by Great Lakes to contest Mr. Leary’s demand for discharge of the DOE

student loan debt. On January 9, 2017, Mr. Leary’s chapter 7 case was closed. (ECF Doc. # 37.)



                                                8
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44           Main Document
                                          Pg 9 of 32



On January 10, 2017, Great Lakes’ servicing records show that it received a copy of the order

dismissing Mr. Leary’s case and discharging his student loan debt, and it forwarded that order to

the DOE on the same day. Specifically, the servicing records state: “recd discharge of debtor,

resume normal activity.” On March 30, 2017, Great Lakes’ servicing records show that someone

at Great Lakes communicated with Mr. Leary about his student loans, and Mr. Leary informed

them that his loans were discharged due to the bankruptcy. Between March 2017 and March

2020, Great Lakes’ servicing records show that Great Lakes placed multiple calls and sent

several emails to Mr. Leary in an effort to collect on his discharged loans.

       B.      The DOE and Great Lakes’ Inaction Upon Receiving Mr. Leary’s Complaint

       Great Lakes and DOE concede that they each received copies of Mr. Leary’s Complaint

in September and October 2015, respectively. In fact, Great Lakes affirms—and its servicing

records show that on September 25, 2015, its bankruptcy unit received Mr. Leary’s Complaint at

2401 International Lane, Madison, Wisconsin 53704 (the address used by this Court to serve

subsequent orders). (“Response,” ECF Doc. # 82 at 5.) Great Lakes then forwarded the

Complaint to DOE on October 5, 2015. (Id.) Great Lakes took no further action with respect to

the Complaint that named Great Lakes as a defendant.

       However, as early as November 2015, Great Lakes appears to have been monitoring the

docket in this case on pacer. Great Lakes’ servicing records show an entry stating “[p]er pacer,

Bankruptcy & Adversary Case Still Open.” Great Lakes’ servicing records also show that Great

Lakes “contacted borrower” on November 9, 2015 stating that they could not reach a settlement

on his student loans because his accounts were in forbearance due to bankruptcy. Great Lakes

also notes one instance where a document filed in this case was sent to Great Lakes’ legal

department. (Response at 5 (citing “Brownrigg Declaration,” ECF Doc. # 82-1 ¶14).) That



                                                 9
15-01295-mg          Doc 83       Filed 09/08/20 Entered 09/08/20 08:28:44                      Main Document
                                              Pg 10 of 32



document was the Stipulation and Consent Order Settling and Dismissing Adversary Proceeding

as Against Educational Credit Management (ECF Doc. # 30). (Response at 5 (citing Brownrigg

Declaration ¶ 14).) The case caption on that stipulation clearly names Great Lakes as a

defendant in this case. Great Lakes’ servicing notes show that they received the stipulation on

September 7, 2016. The stipulation was “sent to legal” for “further review.” Great Lakes now

claims that it did not take any action because its bankruptcy unit did not realize that Great Lakes

was a named party (although named in the caption, the body of the Complaint and on Mr.

Leary’s bankruptcy docket, which Great Lakes regularly monitored using pacer) and did not

forward the documents to Great Lakes’ own legal department. (Response at 6.)

         After the DOE received notice of Mr. Leary’s Complaint in October 2015, it referred the

matter to the U.S. Attorney’s Office for the Southern District of New York. (“DOE Status

Letter,” ECF Doc. # 72 at 1.) The U.S. Attorney’s Office chose not to take any action because

the DOE was not specifically named or served by Mr. Leary. (Id.) The Great Lakes’ servicing

histories reflect that, between October 2015 and January 2017, Great Lakes forwarded ten

separate pleadings to the DOE in connection with Mr. Leary’s adversary proceeding. Rather

than intervene in the bankruptcy case because, it contends, the wrong party had been sued, the

DOE waited to collect on Mr. Leary’s debt until the automatic stay was lifted and it could return

Mr. Leary’s loans to normal servicing status.5 (DOE Status Letter at 4.) The DOE Status Letter


5
         In connection with its recent Response to the Second Order to Show Cause, Great Lakes filed the
Brownrigg Declaration. That declaration states that “[t]he DOE occasionally intervened in adversary proceedings
seeking to discharge DOE loans if it was not named as a defendant by the debtor-plaintiff.” (Brownrigg Declaration
¶ 12.) Indeed, DOE’s intervention in other cases is shown by a number of reported decisions. See, e.g., In re
Chenault, 586 B.R. 414, 418 (6th Cir. 2018). The DOE takes the position that DOE student loans can only be
discharged as a result of an adversary proceeding in which it is named as a defendant, not where the loan servicer is
named as a defendant. DOE was not named as a defendant here at the time the DOE student loans were discharged.
DOE has not explained why it did not seek to intervene here, or at least assure that its loan servicer, Great Lakes,
appeared and moved to dismiss by arguing that DOE student loans can only be discharged in cases in which DOE
was a defendant. DOE took the position in letters to Mr. Leary that its student loans could not be discharged in an
action against the loan servicer. (Motion for Contempt, Ex. A.) Mr. Leary has argued that the discharge he already

                                                         10
15-01295-mg           Doc 83       Filed 09/08/20 Entered 09/08/20 08:28:44                      Main Document
                                               Pg 11 of 32



confirms that Mr. Leary borrowed $205,311 under four Direct Loan Master Promissory Notes

and one Federal Family Education Loan Program Master Promissory Note with the DOE. (Id. at

2.) Mr. Leary defaulted on his loans in November 2017 and September 2018. (Id. at 4.) The

DOE then sent Leary several notices regarding his account in February 2018 and December

2018. (Id.)

         According to Great Lakes’ Response, after Mr. Leary defaulted under the master

promissory notes in 2018, the servicing of his accounts was transferred from Great Lakes to Debt

Management and Collection Systems. (Response at 7.) Great Lakes no longer services Mr.

Leary’s student loan accounts. (Id.) The fact that Great Lakes is no longer servicing Mr. Leary’s

loans cannot absolve Great Lakes of its failure to respond to the Complaint naming it as a

defendant (filed and served while Great Lakes was the loan servicer); or to respond to the

subsequent Court orders that Great Lakes now acknowledges were served on it; or to pay the

monetary sanctions it was ordered to pay. Great Lakes’ counsel acknowledged during the

August 31, 2020 hearing that Great Lakes was in fact served with at least four pleadings and

orders in the adversary proceeding before 2018, when loan servicing was transferred, and with

several additional pleadings and orders after 2018, none of which it responded to.

         C.       The Court Reopened Mr. Leary’s Case to Enforce the Automatic Stay
                  Against the DOE

         On January 2, 2020, Mr. Leary filed a motion for entry of an order reopening his

adversary proceeding to enforce this Court’s Great Lakes Judgment by Default, discharging Mr.




obtained may apply to DOE on an agency theory. Because the Court has imposed sanctions against Great Lakes,
requiring among other things that it satisfy Mr. Leary’s full debt to DOE, it is unnecessary for the Court to reach the
agency theory or to determine whether it may impose sanctions on DOE. It should not be lost on anyone,
however, that DOE’s inaction with respect to Mr. Leary—especially when DOE had knowledge at multiple
steps along the way that Great Lakes was ignoring its obligations to Mr. Leary as a named defendant in the
adversary proceeding—is disappointing to say the least.

                                                          11
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44            Main Document
                                         Pg 12 of 32



Leary from the student loan debt held by Defendant Great Lakes, and further requesting that this

Court sanction Great Lakes and the DOE for contempt of the Great Lakes Judgment by Default

because of two letters sent by the DOE threatening to garnish Mr. Leary wages. (See generally

Motion for Contempt.) DOE and Great Lakes were both served by certified mail. (Id.)

Annexed to the Motion for Contempt is the DOE’s letter to Mr. Leary, stating that Great Lakes

was the servicer of the DOE loans and that Mr. Leary’s discharge of debt owed to Great Lakes is

ineffective to discharge Mr. Leary’s debt to DOE. (Motion, Ex. A.) As a result of the DOE’s

actions, Mr. Leary’s credit rating was downgraded. (Motion for Contempt at 3, 5.) Neither DOE

nor Great Lakes responded to the Motion for Contempt.

       On January 23, 2020, this Court entered an order granting Mr. Leary’s request to reopen

his adversary proceeding. (“Order to Reopen,” ECF Doc. # 40.) Great Lakes was served with

the Order to Reopen by mail. (ECF Doc. # 42.) Pursuant to the Order to Reopen, all parties

were required to respond to the Motion for Contempt by February 6, 2020. (Id.) ECMC and

Navient were the only parties to file a response, stating that they took no position on the Motion.

(ECF Doc. ## 43, 48.) Defendant Great Lakes, which was a party to the adversary proceeding

and against which a default judgment was entered, did not respond to the Order to Reopen.

       On February 18, 2020, this Court entered an Order Scheduling Case Management

Conference and Reimposing the Automatic Stay. (“Scheduling Order,” ECF Doc. # 45.) DOE

and Great Lakes were served with the Scheduling Order by mail. (ECF Doc # 46.) The

Scheduling Order also required Mr. Leary and Defendant Great Lakes to appear for a case

management conference on March 5, 2020 at 11:00 a.m. to address issues raised by Mr. Leary’s

Motion for Contempt, including whether any sanctions should be entered against Great Lakes




                                                12
15-01295-mg         Doc 83       Filed 09/08/20 Entered 09/08/20 08:28:44                   Main Document
                                             Pg 13 of 32



and whether the Complaint should be amended to add the DOE as a Defendant. (Id.) The

Scheduling Order provided that:

        If Great Lakes fails to appear at the hearing—by counsel, knowledgeable about the
        facts and circumstances of the services provided by Great Lakes to the [DOE] in
        connection with any of the loans identified in [the Scheduling Order], including,
        whether, and if so, when, Great Lakes gave any written or oral notice to the DOE
        of the pendency of Plaintiff’s adversary proceeding—the Court will enter monetary
        sanctions against Great Lakes.

(Id.) The Court also urged the DOE to appear at the hearing, recognizing that it was not named

as a party in Mr. Leary’s adversary proceeding. (Id.)

        On March 5, 2020, this Court held a case management conference in accordance with the

Scheduling Order. Mr. Leary, pro se, appeared at the hearing, but neither Great Lakes nor DOE

appeared. The Court indicated that it would reserve its decision on whether to sanction Great

Lakes for its failure to appear and whether to order Mr. Leary to amend the Complaint to add the

DOE as a defendant.6

        D.       The First Order to Show Cause Against Great Lakes

        After Great Lakes failed to appear at the March 5, 2020 case management conference, the

Court entered an Order to Show Cause Why Great Lakes Educational Loan Services Should Not

Be Sanctioned In the Amount Of $123,625.52 For Ignoring Court Orders, And Requiring Great

Lakes To Appear At The Hearing Scheduled for April 27, 2020 at 11:00 A.M. (“First Order to

Show Cause,” ECF Doc. # 55.) The First Order to Show Cause was served by mail on Great

Lakes and on DOE’s counsel, the U.S. Attorney’s Office for the Southern District of New York.

(ECF Doc. # 56.) The First Order to Show Cause provided that the Court would address whether

to impose sanctions on Great Lakes in the amount of $123,625.52, a figure representative of



6
        Great Lakes’ servicing records show that Great Lakes forwarded five separate pleadings to the DOE in
connection with Mr. Leary’s adversary proceeding from March 5, 2020 to July 23, 2020.

                                                       13
15-01295-mg          Doc 83      Filed 09/08/20 Entered 09/08/20 08:28:44                    Main Document
                                             Pg 14 of 32



accumulating collection costs and accruing interest Mr. Leary faced in connection with the

student loans Great Lakes serviced. (Id. at 4–5.) Notice of the First Order to Show Cause was

mailed to Great Lakes at four different addresses, taken from its website, since it had never

appeared in the case despite the service of multiple orders: (1) 2401 International Lane, Madison,

WI 53704; (2) PO Box 7860, Madison, WI 53707-7860; (3) PO Box 3059, Milwaukee, WI

53201-3059; (4) PO Box 530229, Atlanta, GA 30353-0229.7 (Id. at 5.) On April 15, 2020 and

May 12, 2020, the Court received a Notice of Returned Mail to Court showing that the First

Order to Show Cause could not be delivered to Great Lakes’ Milwaukee and Atlanta addresses.

(ECF Doc. # 61.) The First Order to Show Cause, mailed to the Great Lakes’ address in

Madison, WI, was not returned as undelivered. During the August 31, 2020 hearing, Great

Lakes’ counsel acknowledged that Great Lakes received the order. Great Lakes’ servicing

records also show that Great Lakes received a document in this adversary proceeding on March

31, 2020, stating Great Lakes “to appear in court hearing.”

        Great Lakes did not comply with this Court’s orders requiring Great Lakes to respond to

the First Order to Show Cause by April 20, 2020, and it did not attend the hearing on April 27,

2020 at 11:00 a.m. At the April 27, 2020 hearing on the First Order to Show Cause, the Court

stated that sufficient cause had been established to impose monetary sanctions on Great Lakes.

On April 29, 2020, the Court entered an Order Imposing Sanctions on Great Lakes Educational

Loan Services In the Amount of $123,625.52 For Ignoring Multiple Court Orders, specifically

for Great Lakes’ failure to respond to the First Order to Show Cause and appear at the April 27,



7
           Because Great Lakes had never responded to any pleadings or orders in this case, the Court could not be
sure that Great Lakes received prior service copies (which it has now acknowledged that it did receive). The Court
searched the internet for any addresses identified on Great Lakes’ website and service was made on all of those
addresses, some of which were returned to the Court as undelivered. But that still not result in an appearance by
Great Lakes’ counsel. It was only after DOE’s counsel in the U.S. Attorney’s Office recently contacted Great Lakes
that it finally appeared by counsel in this case.

                                                       14
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44           Main Document
                                         Pg 15 of 32



2020 case management conference. (“Sanctions Order,” ECF Doc. # 60.) The Sanctions Order

required Great Lakes to pay $123,625.52 to the Clerk of the Court within 14 days of the entry of

the Sanctions Order. (Id. at 5.)

       On April 29, 2020, the Clerk of the Court served copies of the Sanctions Order by mail

on Great Lakes at the following addresses shown on its website and the internet: (1) 2401

International Lane, Madison, WI 53704; (2) PO Box 7860, Madison, WI 53707-7860; (3) PO

Box 530229, Atlanta, GA 30353-0229. (ECF Doc. # 61.) The Sanctions Order was also served

on DOE’s counsel. (Id.). The Sanctions Order mailed to Great Lakes’ Wisconsin addresses was

not returned as undelivered. Great Lakes servicing records show that Great Lakes received the

Sanctions Order on May 7, 2020, and the records state that Court Solutions would be used for the

hearing on the order to show cause. Great Lakes forwarded the Sanctions Order to the DOE on

that same day. In a familiar pattern of repeated stonewalling, Great Lakes did not comply with

the Sanctions Order; it did not pay monetary sanctions in the amount of $123,625.52 to the Clerk

of the Court.

       E.       Mr. Leary Moves to Amend the Complaint

       At an April 27, 2020 case management conference, the Court addressed Mr. Leary’s

request to amend the above-captioned adversary proceeding to include the DOE as a defendant.

(“First Motion to Amend,” ECF Doc. # 54.) At the hearing, the Court ruled that it would not

permit Mr. Leary to add the DOE as a defendant based on the First Motion to Amend pending

before the Court without amending the allegations in the Complaint to allege the basis for a

cause of action against DOE. The Court indicated that Mr. Leary must set forth, in a proposed

amended complaint, sufficient allegations to state one or more causes of action against the DOE.

Accordingly, the Court entered an order granting Mr. Leary authority to file a proposed amended



                                               15
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                         Pg 16 of 32



complaint. (ECF Doc. # 62.) The order also provided that the DOE could oppose granting leave

to file the amended complaint, or consent to the filing of the amended complaint and move,

answer or otherwise respond to the amended complaint within 30 days after the proposed

amended complaint is filed. (Id.)

       Mr. Leary filed a second motion to amend his complaint to add the DOE as a defendant.

(Second Motion to Amend at 1.) Mr. Leary alleges that Great Lakes was the DOE’s authorized

agent. (Id. at 2.) Mr. Leary argues that the DOE’s failure to answer or respond to the Complaint

binds it to the Great Lakes Judgment by Default and to the discharge of his student loans. (Id.)

Mr. Leary seeks (1) a finding that the Great Lakes Judgment by Default is also effective against

the DOE, (2) an order for the DOE to cease and desist further attempts to collect his discharged

debt, and (3) a damages award in the amount of $24,000 for the pain and suffering this process

has caused or for a damages hearing to determine the loss caused by DOE and Great Lakes’

abuse of the judicial process. (Id. at 5–6.) On July 16, 2020, rather than oppose Mr. Leary’s

request to amend his Complaint, the DOE filed an answer. (“Answer,” ECF Doc. # 75.) Great

Lakes’ servicing notes reflect that they received a copy of the DOE’s Answer on July 22, 2020

and subsequently forwarded that document to the DOE.

       F.      The Second Order to Show Cause Against Great Lakes

       On August 10, 2020, this Court entered an Order to Show Cause Why Great Lakes

Educational Loan Services Should Not Be Further Sanctioned in The Amount Of $416,877.56

For Ignoring Multiple Court Orders, And Requiring Great Lakes to Appear at The Hearing

Scheduled for August 31, 2020 at 10 A.M. (“Second Order to Show Cause,” ECF Doc. # 76.)

The Court explained that the sanctions imposed on Great Lakes in the amount of $416,877.56

represent the total financial liability Mr. Leary faces in connection with his student loan debt



                                                 16
15-01295-mg          Doc 83        Filed 09/08/20 Entered 09/08/20 08:28:44                      Main Document
                                               Pg 17 of 32



allegedly still owed to the DOE.8 (Id. at 5–6.) The Second Order to Show Cause included the

$123,625.52 in monetary sanctions imposed by the Sanctions Order, which Great Lakes did not

pay.

         The Court reiterated that:

         The Court is deeply troubled by Great Lakes’ continued failure to prosecute this
         case over the last four and a half years and to respond to the Court’s Order to
         Reopen and Scheduling Order. This inaction has resulted in a substantial burden
         on Plaintiff, who must now defend his case against Great Lakes and/or the DOE
         four years after he was discharged of his student loan debt in the Great Lakes
         Judgment by Default. In addition, Great Lakes’ continued stonewalling has
         unfairly prejudiced Plaintiff by increasing his potential financial liability to Great
         Lakes and/or the DOE, who now seek to collect on the principal debt and its
         accruing interest and collection costs, including over the past four and a half years
         since the Complaint was filed. The DOE claims that Plaintiff has an unpaid balance
         in the amount of $409,613.69, including: $285,988.17 in unpaid principal,
         $61,377.58 in accrued interest, and $62,247.94 in collection costs as of November
         12, 2019. (Motion, Ex. C.)

(Id. at 5–6.)

         G.       Great Lakes’ Response

         On August 24, 2020, Great Lakes responded to the Second Order to Show Cause after

DOE’s counsel, the U.S. Attorney’s Office, alerted Great Lakes’ legal department to the order.

(Response at 4.) In support of the Great Lakes Response, Great Lakes filed the Brownrigg

Declaration, dated August 20, 2020.

         Great Lakes makes several excuses for its failure to respond to this Court’s orders and

Mr. Leary’s Complaint. As detailed above, Great Lakes explained that its failure to respond to


8
         The Court noted in the Second Order to Show Cause that its monetary sanctions against Great Lakes are
based on (1) a November 14, 2019 letter from the DOE to Mr. Leary, attached as Exhibit C to Mr. Leary’s Motion
for Contempt, and (2) the DOE Status Letter. In the November 2019 letter, the DOE claims that Mr. Leary has an
unpaid balance in the amount of $409,613.69. However, the DOE Status Letter indicates that the total unpaid
balance due on Mr. Leary’s student loans is $354,629.62. The DOE Status Letter does not include collection costs
in the amount of $62,247.94 that the DOE sought to recover from Mr. Leary in the November 2019 letter. The DOE
Status Letter also claims that Mr. Leary owes an additional $7,263.87 in unpaid interest that were not reflected in the
November 2019 letter. Therefore, the Court found that the total balance due on Mr. Leary’s student loans was
$416,877.56. (See Second Order to Show Cause at 6 n.1.)

                                                          17
15-01295-mg          Doc 83   Filed 09/08/20 Entered 09/08/20 08:28:44           Main Document
                                          Pg 18 of 32



the Summons and Complaint and court orders in 2015 resulted from certain procedural errors.

With respect to the Court’s orders issued in 2020, Great Lakes represents that, due to COVID-19,

ordinary course mail handling was interrupted and a temporary mail intake team—which was not

familiar with bankruptcy documents—processed incoming mail. (Id. at 6 (citing Brownrigg

Declaration ¶ 11).) As a result, Brownrigg asserts, Great Lakes’ legal department was unaware

of this adversary proceeding, failed to respond, and failed to appear until alerted by DOE’s

counsel on August 10, 2020. (Id.) Great Lakes’ counsel acknowledged that Brownrigg has no

personal knowledge of what actually transpired within Great Lakes with respect to Mr. Leary’s

student loans. Rather, he has attempted to reconstruct what happened. His declaration also

studiously avoids addressing the many other notices and orders that were served on Great Lakes

that Great Lakes ignored, other than to forward copies to DOE which Great Lakes also ignored,

but service of which were acknowledged during the August 31, 2020 hearing by Great Lakes’

counsel. The servicing records provided by Great Lakes also demonstrate that Mr. Brownrigg

hid the ball with respect to the extent to which Great Lakes: (1) proactively monitored Mr.

Leary’s bankruptcy docket over the last five years and (2) forwarded pleadings to DOE, and (3)

communicated directly with Mr. Leary about this bankruptcy case and the order discharging his

student loan debt.

       Great Lakes’ Response then discusses the legal bases for why it should not be sanctioned.

First, Great Lakes argues that no sanctions should be imposed under section 105(a) of the

Bankruptcy Code because its noncompliance with multiple court orders was not done in bad

faith. (Id. at 6.) Second, Great Lakes states that its non-appearance has had no material impact

on Mr. Leary’s litigation costs or indebtedness to DOE because Great Lakes is an improper party

to this action and never owned the debt. (Id.) If the Court decides to take a different approach,



                                                18
15-01295-mg         Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                           Pg 19 of 32



Great Lakes contends that its liability should only be with respect to Mr. Leary’s reasonable

litigation costs. (Id.)

                                        II.   DISCUSSION

          The record in this case reveals a long history of Great Lakes’ gross negligence (or worse)

and blatant disregard for Mr. Leary, this Court and this Court’s orders. Great Lakes’ inaction

over the last five years has made it impossible for Mr. Leary to prosecute his case and have

finality over his student loan debt liability. Such conduct unquestionably warrants civil contempt

sanctions. Therefore, the Court imposes a heavy compensatory sanction on Great Lakes to

compensate Mr. Leary for the financial liability he now faces as a result of Great Lakes’

stonewalling, and to coerce Great Lakes as a party to this case to finally comply with this Court’s

orders.

          For the reasons set forth below, this Court sanctions Great Lakes in the amount of

$354,629.62, directly payable to DOE in full satisfaction of the outstanding balance of Mr.

Leary’s DOE loans, and $24,000 payable to Mr. Leary as a result of five years of damages

resulting from negative credit ratings, aggravation, loss of sleep and worry, harassment, pain and

suffering, in addition to contributing marital strain. (Motion for Contempt at 5; Second Motion

to Amend at 5.)

          A.     The Court’s Authority to Punish for Civil Contempt

          Civil contempt is a failure to obey a court order issued for another party’s benefit and

such sanctions are coercive or remedial in nature. See Black’s Law Dictionary 385 (10th ed.

2014); see also Penfield Co. of Cal. v. SEC, 330 U.S. 585, 590 (1947) (stating that in civil

contempt, fine and imprisonment are employed “as coercive sanctions to compel the contemnor

to do what the law made it his duty to do”); Wright & Miller, at § 2960 (“Those [contempts of



                                                   19
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                         Pg 20 of 32



court] in which the ultimate object of the punishment is the enforcement of the rights and

remedies of a litigant are civil contempts.”).

       “There can be no question that courts have inherent power to enforce compliance with

their lawful orders through civil contempt.” Shillitani v. United States, 384 U.S. 364, 370

(1966). “[B]ankruptcy courts, like Article III courts, possess inherent sanctioning powers.”

Markus v. Rozhkov, 615 B.R. 679, 710 (S.D.N.Y. 2020) (internal quotation marks and citations

omitted); see also In re Sanchez, 941 F.3d 625, 627 (2d Cir. 2019) (“[I]nherent sanctioning

powers are not contingent on Article III, but rather are, as their name suggests, inherent in the

nature of federal courts as institutions charged with judicial functions.”); In re MarketXT

Holdings Corp., Adv. No. 05-01268 (ALG), 2006 WL 408317, at *1 (Bankr. S.D.N.Y. Jan. 27,

2006) (“It is well accepted, in light of the 2001 amendments to Rule 9020, that bankruptcy courts

have power to enter civil contempt orders.”); In re World Parts, LLC, 291 B.R. 248, 253 (Bankr.

W.D.N.Y. 2003) (“Bankruptcy courts possess the power to impose sanctions for acts of civil

contempt.”) (citing In re Chateaugay Corp., 920 F.2d 183, 187 (2d Cir. 1990)).

       Courts have embraced the inherent contempt authority as a power “necessary to the

exercise of all others.” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 831

(1994) (“Courts independently must be vested with power to impose silence, respect, and

decorum, in their presence, and submission to their lawful mandates, and . . . to preserve

themselves and their officers from the approach and insults of pollution.”) (internal quotation

marks and citations omitted); see also Roadway Express, Inc. v. Piper, 447 U.S. 752, 764 (1980)

(stating that contempt powers are “the most prominent” of the court’s inherent powers “which a

judge must have and exercise in protecting the due and orderly administration of justice and in

maintaining the authority and dignity of the court”); Sigety v. Abrams, 632 F.2d 969, 976 (2d Cir.



                                                 20
15-01295-mg         Doc 83   Filed 09/08/20 Entered 09/08/20 08:28:44           Main Document
                                         Pg 21 of 32



1980) (“The power to fine and imprison for contempt, from the earliest history of jurisprudence,

has been regarded as a necessary incident and attribute of a court, without which it could no

more exist than without a judge”) (internal quotation marks and citations omitted).

       B.      The Court Sanctions Great Lakes in the Amount of $354,629.62 in
               Compensatory Damages and Coercive Sanctions Directly Payable to DOE
               and $24,000 Directly Payable to Mr. Leary

               1.      Great Lakes Is in Contempt of Court

       The purpose of civil contempt is to “coerce the contemnor into future compliance with

the court’s order or to compensate the complainant for losses resulting from the contemnor’s past

noncompliance.” King v. Allied Vision, Ltd., 65 F.3d 1051, 1062 (2d Cir. 1995) (internal

quotation marks and citations omitted); see also Nat’l Org. for Women v. Terry, 159 F.3d 86, 93

(2d Cir. 1998); Weitzman v. Stein, 98 F.3d 717, 719 (2d Cir. 1996) (stating that sanctions for

civil contempt serve two purposes: to coerce future compliance and to remedy any harm past

noncompliance caused the other party). In determining an appropriate sanction, the court must

ensure that the civil contempt sanction is “coercive” or “compensatory” and not “punitive.”

Gucci Am. v. Bank of China, 768 F.3d 122, 144 (2d Cir. 2014).

       A party may be held in civil contempt for violating a court order when: “(1) the order the

contemnor failed to comply with is clear and unambiguous; (2) the proof of non-compliance is

clear and convincing; and (3) the contemnor has not diligently attempted to comply in a

reasonable manner.” See Gucci Am., Inc. v. Li, No. 10-cv-4974, 2015 WL 7758872, at *1

(S.D.N.Y. Nov. 30, 2015) (internal quotation marks and citations omitted). “[S]anctions for

civil contempt can be imposed without a finding of willfulness,” provided that the violations

were “substantial” and the contemnor has “fail[ed] to energetically police compliance.” Lavatec

Laundry Tech. GmbH v. Voss Laundry Solutions, No. 3:13-cv-00056 (SRU), 2018 WL 2426655,



                                                21
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44            Main Document
                                         Pg 22 of 32



at *10 (D. Conn. Jan. 9, 2018) (quoting Manhattan Indus. v. Sweater Bee by Banff, 885 F.2d 1, 5

(2d Cir. 1989)). Considering the record in this case over the last five years, Great Lakes’

violations of multiple court orders at Mr. Leary’s expense constitute contempt of court.

                              The Court’s Orders Are Clear and Unambiguous

       With respect to the first element, “clear and unambiguous” means that the clarity of the

order must be such that it enables the enjoined party “to ascertain from the four corners of the

order precisely what acts are forbidden.” Monsanto Co. v. Haskel Trading, Inc., 13 F. Supp. 2d

349, 363 (E.D.N.Y 1998) (internal quotation marks and citations omitted); see also Nat’l Org.

for Women v. Terry, 886 F.2d 1339, 1351–52 (2d Cir. 1989) (internal quotation marks and

citations omitted). A clear and unambiguous order “leaves no uncertainty in the minds of those

to whom it is addressed, who must be able to ascertain from the four corners of the order

precisely what acts are forbidden.” King, 65 F.3d at 1058 (quotations and citations omitted).

       The orders entered in this case requiring a response or action by Great Lakes span five

years and are clear and unambiguous. In fact, Great Lakes does not dispute that the Court may

award sanctions for its nonappearance and violation of court orders. (Response at 9.) Beginning

in September 2015, Great Lakes was required to respond to Mr. Leary’s Complaint and appear at

a case management conference as a party to this case, pursuant to the Summons issued by this

Court. (ECF Doc. ## 1–2.) When Great Lakes failed to appear or prosecute this case, and when

it ignored Mr. Leary’s Default Judgment Motions, the Court entered the Great Lakes Judgment

by Default and discharged Mr. Leary’s student debt. (ECF Doc. # 26.) Great Lakes thereafter

continued to disregard court orders, failing to respond to Mr. Leary’s Motion to Dismiss, as

required by this Court’s scheduling order. (ECF Doc. # 34.) After reopening the case this year,

the Court issued several orders requiring Great Lakes to respond to Mr. Leary’s Motion for



                                                22
15-01295-mg        Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44               Main Document
                                          Pg 23 of 32



Contempt, appear for case management conferences, respond to two orders to show cause, and

pay sanctions in the amount of $123,625.52. (ECF Doc. ## 40, 45, 55, 60, 76.) Those orders

were clear and unambiguous.

                                Great Lakes’ Non-Compliance Is Clear and Convincing

        With respect to the second element, the party seeking a civil contempt sanction bears the

burden of establishing the offense by clear and convincing evidence. See Latino Officers Ass’n

of City of N.Y., Inc. v. City of N.Y., 558 F.3d 159, 164 (2d Cir.2009). “The clear and convincing

standard requires a quantum of proof adequate to demonstrate a ‘reasonable certainty’ that a

violation occurred.” Yurman Studio, Inc. v. Castaneda, Nos. 07 Civ. 1241(SAS), 07 Civ.

7862(SAS), 2009 WL 454275, at *2 (S.D.N.Y. Feb. 23, 2009) (internal quotation marks and

citations omitted).

        Great Lakes’ counsel conceded at the August 31, 2020 hearing that Great Lakes did not

comply with multiple court orders issued throughout the course of this case. In fact, even after

appearing in this case, Great Lakes still has not paid the monetary fine due under the Sanctions

Order. Great Lakes’ assertion that it plans to seek to vacate the Sanctions Order in the future

does not absolve it of its responsibility to comply with that order. (Response at 7.) Frankly, in

light of the seriousness of Great Lakes’ misconduct, moving at some point in the future to vacate

the Sanctions Order, which it now acknowledges was served on Great Lakes on April 29, 2020,

is nothing but a further stalling tactic that is “too little, too late.” The Court finds that Great

Lakes’ noncompliance with multiple court orders has therefore been shown by clear and

convincing evidence.




                                                   23
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44            Main Document
                                         Pg 24 of 32



                              Great Lakes Has Not Made a Diligent Attempt to Comply

       Regarding the third element, “reasonable diligence requires a party to develop and

execute reasonable effective methods of compliance.” Yurman Studio, Inc., 2009 WL 454275, at

*2 (internal quotation marks and citations omitted). “Although the Second Circuit has not been

squarely confronted with the question of what constitutes ‘reasonable diligence,’ it has noted that

‘substantial compliance’ is the appropriate standard in evaluating noncompliance in a contempt

case.” Id. To show a diligent attempt at compliance so as to negate the third element, a

defendant must demonstrate that compliance was “factually impossible.” Badgley v. Santacroce,

800 F.2d 33, 36–37 (2d Cir. 1986) (quoting United States v. Rylander, 460 U.S. 752, 757

(1983)).

       The Court finds that Great Lakes did not make a reasonably diligent effort to comply

with this Court’s orders and Great Lakes’ non-compliance amounts, at a minimum, to gross

negligence. The record establishes that in 2015, Great Lakes’ bankruptcy unit was served with a

copy of the Summons and Complaint, and in 2016, its legal department received a copy of a

document filed in this case naming Great Lakes as a defendant. Great Lakes was also served on

several other occasions with multiple other documents filed in this case, including Mr. Leary’s

Default Judgment Motions, Motion to Dismiss the case, and the Court’s scheduling order on Mr.

Leary’s Motion to Dismiss. Notwithstanding those facts, Great Lakes made no efforts to

prosecute this case. Instead, the servicing records demonstrate that Great Lakes sat by, regularly

monitoring Mr. Leary’s bankruptcy docket until his case was closed and Great Lakes could

return his student loans to normal servicing status. The servicing notes also show

communications between Great Lakes and Mr. Leary where Mr. Leary explained that his loans

were discharged in this bankruptcy proceeding. Nevertheless, Great Lakes unbelievably justifies



                                                24
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44            Main Document
                                         Pg 25 of 32



its inaction in 2015 and 2016 by stating that its bankruptcy unit and legal department did not

realize Great Lakes was named as a party in this case, even though they were properly served

with the Summons and Complaint, received the filings that named Great Lakes as a defendant in

the caption and the body of the Complaint and routinely monitored pacer (which shows that

Great Lakes is a defendant in this action).

       After this Court reopened the case this year to adjudicate Mr. Leary’s student loan debt,

the Court served Great Lakes with multiple orders to respond or appear, two orders to show

cause, and one order to pay sanctions. None of which Great Lakes responded to. Great Lakes

justifies its inaction by arguing that the Covid-19 pandemic resulted in changes to its mail intake.

(Response at 6.) The Court also rejects this excuse because the first order entered this year

requiring a response by Great Lakes was filed on January 23, 2020. (ECF Doc. # 41.) The Court

ordered Great Lakes to respond to the Motion for Contempt by February 6, 2020—before the

Covid-19 pandemic altered life in the United States. This excuse is also belied by the fact that

Great Lakes’ own servicing notes contain an entry from March 31, 2020 stating Great Lakes was

required “to in court hearing” on the First Order to Show Cause, suggesting that it did have

knowledge of this Court’s order.

       The excuses cited by Great Lakes are not clear, plain and unmistakable evidence that

Great Lakes’ compliance with multiple court orders was impossible. Instead, the Court finds that

Great Lakes has made no effort—much less a reasonable or diligent one—to comply with its

obligations as a named party in this case.

       At the August 31, 2020 hearing and in its Response, Great Lakes relied on Oliveri v.

Thompson, 803 F.2d 1265, 1272 (2d. Cir. 1986) to support its position that sanctions are not




                                                25
15-01295-mg          Doc 83      Filed 09/08/20 Entered 09/08/20 08:28:44                     Main Document
                                             Pg 26 of 32



warranted because Great Lakes did not act willfully or in bad faith.9 (Response at 9.) That

decision is unavailing to Great Lakes. There, the Second Circuit considered the district court’s

authority to award attorney’s fees as sanctions under a bad faith exception to the “American

Rule”—a rule requiring litigants to bear their own litigation expenses. The court found that the

exception permitted the district court to award attorneys’ fees in circumstances beyond bad faith,

such as where there is “clear evidence that the challenged actions are entirely without color, and

are taken for reasons of harassment or delay or for other improper purposes.” Id. at 1272

(internal quotation marks and citations omitted). Because Oliveri addressed the limited

circumstance where a court-imposed attorney’s fees under the bad faith exception to the

American Rule, that decision does not limit this Court’s authority to impose civil contempt

sanctions where the sanctions are remedial in nature and the contemnor’s actions were not

willful.

           Instead, contrary to Great Lakes’ argument, several decisions by courts in this Circuit

support the conclusion that the Court does not need to find that Great Lakes’ violation of the

foregoing orders was willful before imposing contempt sanctions. See Paramedics

Electromedicina Comercial, Ltda. v. GE Med. Sys. Info. Tech., Inc., 369 F.3d 645, 655 (2d Cir.

2004) (finding that to hold a party in civil contempt for failure to comply with a court order, “[i]t

need not be established that the violation was willful”); Manhattan Indus., Inc., 885 F.2d at 5

(“That [contemnor’s] conduct may not have been willful does not preclude such an award, since

sanctions for civil contempt can be imposed without a finding of willfulness”) (internal quotation

marks and citations omitted). In Al Hirschfeld Foundation v. Margo Feiden Galleries Ltd., 438


9
         The Response also argues that sanctions are not warranted under section 105(a) of the Bankruptcy Code
and Bankruptcy Rule 9020-1(b). The Court will not further address the merits of this argument for the purposes of
this Opinion and Order because the authority for the sanctions imposed by this Court’s Opinion and Order stem
from the Court’s inherent authority to impose civil contempt sanctions.

                                                        26
15-01295-mg         Doc 83    Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                          Pg 27 of 32



F. Supp. 3d 203, 207 (S.D.N.Y. 2020), the court held that “the fact that the prohibited act was

done inadvertently or in good faith . . . does not preclude a citation for civil contempt, for the

sanction is remedial in nature.” Id. at 207 (quoting Vuitton et Fils S.A. v. Carousel Handbags,

592 F.2d 126, 128 n.2 (2d Cir. 1979)). Therefore, the Court rejects Great Lakes’ argument that a

finding of bad faith or willfulness is required to impose civil contempt sanctions. Great Lakes’

repeated disregard for multiple court orders is a sufficient basis to hold Great Lakes in contempt

of court.

               2.      The Court Imposes $354,629.62 in Contempt Sanctions Payable to DOE
                       and $24,000 in Contempt Sanctions Payable to Mr. Leary for Damages to
                       Mr. Leary as a Result of Great Lakes’ Contempt

       Upon a finding of civil contempt, a court may impose judicial sanctions “as a remedial

measure to compensate a civil complainant.” In re Grand Jury Witness, 835 F.2d 437, 441 (2d

Cir.1987); see also Atl. Recording Corp. v. BCD Music Grp., Inc., No. 08 Civ. 5201(WHP),

2009 WL 1390848, at *9 (S.D.N.Y. May 7, 2009). The Court has “broad discretion to fashion an

appropriate coercive remedy . . . based on the nature of the harm and the probable effect of

alternative sanctions.” EEOC v. Local 28 Sheet Metal Workers Int'l Ass’n, 247 F.3d 333, 336

(2d Cir. 2001) (internal quotation marks and citations omitted). As discussed below, the Court

imposes $354,629.62 in monetary sanctions payable to DOE in full satisfaction of Mr. Leary’s

debt to DOE, and $24,000 in monetary sanctions payable to Mr. Leary, both for the harm

inflicted by Great Lakes on Mr. Leary.

                               Compensable Sanctions

       Where the purpose of a court’s sanctions is to compensate the complainant for losses

sustained, some proof of loss must be present to justify its compensatory aspects. See Terry, 886

F.2d at 1353–54 (absent proof of loss, fine is payable to court); United Mine Workers of



                                                  27
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                         Pg 28 of 32



America, 330 U.S. at 304 (“Where compensation is intended, a fine is imposed, payable to the

complainant.”). To prove compensatory damages, the moving party must demonstrate a “causal

connection” between the contemnor’s contemptuous behavior and the alleged damages.

Leadsinger, Inc. v. Cole, No. 05-CV-5606 (HBP), 2006 WL 2266312, at *17 (S.D.N.Y. Aug. 4,

2006). However, a monetary sanction “is not always dependent on a demonstration of actual

pecuniary loss.” Trustees of Conn. Pipe Trades Local 777 Health Fund v. Plumbing Creations,

LLC, No. 3:15-cv-00822 (MPS), 2019 WL 3051293, at *3 (D. Conn. July 11, 2019) (internal

quotation marks and citations omitted).

        Great Lakes’ indifference to this proceeding caused Mr. Leary to operate under the

reasonable assumption that he could emerge from bankruptcy with a clean slate and discharged

debt. In that regard, Mr. Leary relied on Great Lakes’ admission to the well pleaded allegations

in his Complaint. See FED. R. CIV. P. 8(b)(6) (made applicable to this adversary proceeding

pursuant to Bankruptcy Rule 7008) (“An allegation—other than one relating to the amount of

damages—is admitted if a responsive pleading is required and the allegation is not denied.”).

Mr. Leary’s allegations in the Complaint that he borrowed $259,741 from Great Lakes to pay his

student loan debt are deemed admitted by Great Lakes’ failure to respond. (Complaint at 7; see

also CIT Bank, N.A. v. Tineo, 17-cv-5119, 2019 WL 6828360, at *3 (E.D.N.Y. Dec. 5, 2019)

(holding that plaintiff’s allegations are deemed true for the purposes of summary judgment

because, pursuant to Civil Rule 8(b)(6), defendant did not deny that he was the original obligor

of the loan, that he has defaulted on that obligation, or that the bank provided timely notice of the

default).)

        Mr. Leary relied on Great Lakes’ admission, the Great Lakes Judgment by Default and

the Court’s order dismissing this case as a basis to believe that Great Lakes was the correct



                                                 28
15-01295-mg          Doc 83        Filed 09/08/20 Entered 09/08/20 08:28:44                      Main Document
                                               Pg 29 of 32



defendant in this case, that Great Lakes held his student loans, and that his student loan debt was

discharged. Neither the DOE nor Great Lakes made any efforts to dispute that allegation in this

Court. Instead, Great Lakes regularly monitored Mr. Leary’s bankruptcy docket, waiting to

return Mr. Leary’s loans to normal servicing status. The Court concludes that it should not

“unwind the clock”—as if that could easily be done—by more than five years since Great Lakes

was served with the Adversary Complaint seeking to discharge the DOE student loans because of

undue hardship under section 523(a)(8) of the Bankruptcy Code. Great Lakes seemingly

believed it could ignore with impunity the pro se complaint filed by a Chapter 7 debtor. It can’t

and it must pay the price now for doing so.

         Great Lakes inexplicably argues that Mr. Leary has not suffered any monetary loss due to

Great Lakes’ failure to respond to this Court’s orders because Mr. Leary is pro se and did not

incur attorney’s fees. (Response at 9, 11.) But compensable sanctions against Great Lakes are

not limited to attorney’s fees. It must compensate Mr. Leary and DOE for the cumulative harm

it caused through its five years of stonewalling. Those damages include the unpaid balance of

the DOE student loans that Mr. Leary sought to discharge in his adversary proceeding, as well as

the other damages he suffered personally.10


10
          While it is unnecessary to the decision imposing sanctions on Great Lakes, it is arguable that DOE should
also be liable for sanctions based on Great Lakes’ gross negligence because of their relationship as principal and
agent. See Reynolds v. Xerox Educ. Servs., Inc., No. 6:13–CV–1223 (LEK/TWD), 2014 WL 4437622, at *7
(N.D.N.Y. Sept. 9, 2014) (finding that plaintiffs sufficiently pleaded a principal/agency relationship between student
loan lender and student loan servicer) (citing Warden v. PHH Mortg. Corp., No. 10–CV–75, 2010 WL 3720128, at
*4–5 (N.D. W. Va. Sept. 16, 2010) (finding that plaintiffs sufficiently pleaded principal/agent relationship between
co-defendants based on allegation that co-defendants were servicer and owner of loan, respectively); In re
Residential Capital, LLC, No. 12–12020, 2014 WL 1410310, at *3 (Bankr. S.D.N.Y. Apr.14, 2014) (stating that
“loan servicers typically are authorized to act as the agent for the owner of the note”).) The DOE is now a defendant
in this action, subject to both a determination that its debt should be discharged, and for the imposition of sanctions
for misconduct. The Court’s remedy for Great Lakes’ disregard for multiple court orders—and the resulting
financial burden that Great Lakes’ conduct inflicted on Mr. Leary—is to require Great Lakes to compensate Mr.
Leary for the debt he owes to DOE by paying $354,629.62 to DOE, the outstanding balance of the DOE loans, and
$24,000 payable to Mr. Leary for the direct injury to Mr. Leary, both sanctions directly attributable to Great Lakes’
misconduct. It is therefore unnecessary to reach the legal issues that might arise in separately imposing sanctions on
DOE at this stage of the case.

                                                          29
15-01295-mg       Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                         Pg 30 of 32



                               Coercive Sanctions

       Sanctioning Great Lakes in the amount of $378,629.62 is also intended to induce Great

Lakes to comply with this Court’s orders. When imposing coercive sanctions, this Court

considers several factors in calculating a fine, including the character and magnitude of the harm

threatened by continued contumacy, the probable effectiveness of any suggested sanction in

bringing about compliance, and the contemnor’s ability to pay. See Weston Capital Advisors,

Inc. v. PT Bank Mutiara, Tbk, 738 F. App’x 19, 22 (2d Cir. 2018).

       To date, Great Lakes has evaded this Court’s orders and its obligation to prosecute this

case as a defendant in this adversary proceeding. Great Lakes’ continued contempt of multiple

court orders is significant and rendered Mr. Leary’s efforts to discharge his student loan debt

nearly impossible. After this Court reopened Mr. Leary’s case to enforce the automatic stay, the

Court made several attempts to compel Great Lakes’ appearance in this case. The Court issued:

the Order to Reopen, requiring Great Lakes to respond to Mr. Leary’s Motion for Contempt,

multiple orders requiring Great Lakes to appear at case management conferences before the

Court, and finally, the First Order to Show Cause necessitating a response from Great Lakes.

After radio silence from Great Lakes for nearly seven months, the Court issued a Sanctions

Order to coerce Great Lakes’ compliance with the foregoing orders. To date, Great Lakes has

not paid the $123,625.52 in sanctions imposed by the Sanctions Order and its Response suggests

that it does not intend to do so because it plans to seek to vacate that order. (Response at 7.)

       This fine is consistent with other decisions imposing hundreds of thousands of dollars in

monetary sanctions for contemnors’ violations of multiple court orders and misconduct. See

Calvillo Manriquez v. Devos, 411 F. Supp. 3d 535 (N.D. Cal. 2019) (imposing sanctions of

$100,000 on the DOE for failing to comply with a preliminary injunction enjoining DOE from



                                                 30
15-01295-mg          Doc 83       Filed 09/08/20 Entered 09/08/20 08:28:44                      Main Document
                                              Pg 31 of 32



collecting on student borrowers’ loans under the “Average Earnings Rule”); see also In re Moon,

613 B.R. 317 (Bankr. D. Nev. 2020) (imposing $100,000 in compensatory sanctions on creditor

for violations of the automatic stay and resulting emotional distress damages suffered by chapter

13 debtor); Gucci Am., 2015 WL 7758872, at *3 (imposing sanctions of $50,000 per day on

contemnor for failure to adhere to multiple court orders); Lavatec Laundry Tech. GmbH, 2018

WL 2426655, at *18 (imposing sanctions of $1,001,018.75 on contemnor for attorneys’ fees and

costs); Manhattan Indus., Inc., 885 F.2d at 9 (imposing $147,199 plus interest on contemnor for

failure to adhere to multiple court orders).

         Accordingly, the Court imposes $354,629.62 in sanctions on Great Lakes for its civil

contempt payable directly to DOE, and $24,000 payable to Mr. Leary,11 both payable within

fourteen (14) days from the date of entry of this Opinion and Order.

                                          III.     CONCLUSION

         For the reasons explained above, the Court holds Great Lakes in civil contempt. To

compensate Mr. Leary for the harm caused by Great Lakes’ violations of multiple court orders,

the Court orders Great Lakes to pay DOE $354,629.62 and $24,000 to Mr. Leary. Great Lakes is

required to pay these sanctions withing fourteen (14) days from the date of the entry of this

Opinion and Order. Great Lakes’ counsel shall file a sworn declaration on the docket of this case

by that date, attesting that these payments have been made.

         Additionally, upon receiving payment from Great Lakes, DOE is required to report to all

credit reporting agencies that all of Mr. Leary’s student loan debt has been paid in full. DOE’s


11
         The $24,000 that Mr. Leary asked for damages to him as a result of aggravation, pain and suffering,
negative credit ratings, loss of sleep, worry and marital strain is a more modest sum than could well result from an
evidentiary hearing. Since Mr. Leary limited his request to that amount, the Court will limit the award to that
amount. If Great Lakes wants to contest the amount of that award, the Court will schedule an evidentiary hearing
limited solely to damages for those items. During Mr. Leary’s multiple appearances before the Court over the last
five years, none of which Great Lakes attended other than the August 31, 2020 hearing, the Court has become very
mindful of the difficulties and stress Mr. Leary has faced while Great Lakes ignored all.

                                                         31
15-01295-mg        Doc 83     Filed 09/08/20 Entered 09/08/20 08:28:44             Main Document
                                          Pg 32 of 32



counsel shall file a sworn declaration on the docket of this case, attesting that DOE has reported

to all credit reporting agencies that Mr. Leary’s DOE student loan debt has been paid in full.

          After the sanctions are satisfied in full, this adversary proceeding, and the chapter 7

case, will be closed again.

         The Court reserves jurisdiction in this matter to enter any additional orders that may be

necessary and to impose additional sanctions on any of the defendants if they fail to timely

comply with this Order.

         IT IS SO ORDERED.

Dated:     September 8, 2020
           New York, New York

                                               _____   Martin Glenn____________
                                                      MARTIN GLENN
                                               United States Bankruptcy Judge




                                                  32
